03/11/2020


 1
                                                                                   Case Number: DA 20-0023

 2
             IN THE SUPREME COURT OF THE STATE OF MONTANA
 3                           Case No. DA 20-0023
     __________________________________________________________________
 4

 5    MONTANA DIGITAL, LLC,
 6
                       Plaintiff and Appellee,
 7                                               ORDER GRANTING UNOPPOSED
 8
       vs.                                        MOTION FOR EXTENSION OF
                                                            TIME
 9    TRINITY LUTHERAN CHURCH,                     TO FILE OPENING BRIEF
10
                    Defendant and Appellant.
11
             Appellant Trinity Lutheran Church having filed an Unopposed Motion for
12

13   Extension of Time to File Opening Brief, and good cause appearing therefor;
14
             IT IS HEREBY ORDERED that Appellant’s Opening Brief shall be filed
15
     on or before April 13, 2020.
16

17

18
     ELECTRONICALLY DATED AND SIGNED.
19

20

21

22

23

24

25

26




                                                                       Electronically signed by:
                                            Page 1                        Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            March 11 2020